Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 20 were previously pending. 
	Claims 1, 11-12, 14, 16, 18, and 20 were amended, and claims 8 & 19 were canceled in the reply filed April 7, 2021. Claims 1-7, 9-18, and 20-22 are currently pending.
Response to Arguments
Applicant’s arguments filed with respect to the rejections made under § 103 have been fully considered but are moot in view of new grounds of rejection.
	Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive. Under the first prong of Step 2A, in response to “there is nothing abstract about controlling an entrance barrier,” the examiner asserts that providing and authenticating a credential further utilized to regulate an entrance barrier based on said credential is evidently directed to methods of organizing human activity. The fact that it is only the barrier under direct control doesn’t change the fact that, overall, it is still directed towards the identified abstract idea which remains organizing human activity to control access to a location. The examiner also points out that there is nothing explicit in the claim language explaining how the barrier .  
	Under the second prong of Step 2A, in response to “not a drafting effort designed to monopolize the alleged judicial exception,” the examiner states 
(MPEP 2106.04 – “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B).  It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”
Additional elements: computing device, reservation server, mobile computing device, memory and processor, do not add a meaningful limitation to the invention due to their high level of generality; and therefore do not qualify as "significantly more" than the abstract idea because it is merely used for routine and well-understood functions. Accordingly, the rejection is maintained.
	Applicant’s arguments with respect to claim(s) 1-7, 9-18, and 20 under 35 U.S.C. 103 have been considered but are moot because they fail to overcome the references applied in the prior rejection.
	Applicant’s arguments with respect to claim(s) 21 & 22 under 35 U.S.C. 101 and 35 U.S.C. 103 are moot because the previously cited references are not used to teach the newly amended features.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-7, 8-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 11 recite an electronic reservation method that detects a user device in transaction and creates an electronic reservation respectively. The limitations of detecting a user device in a transaction, creating a reservation based on detecting that reserves a reservable location, and transmitting a credential to a mobile user device are, under their broadest reasonable interpretation, considered abstract ideas as certain methods of organizing human activity. The newly amended limitations of authenticating the credential and controlling an entrance barrier based on the authentication are also, under their broadest reasonable interpretation, considered abstract ideas as certain methods of organizing human activity.
This judicial exception is not integrated into a practical application. In particular, claim 1 & 11 recite additional elements: computing device, reservation server, mobile computing device, memory and processor.
These additional elements do not add a meaningful limitation to the invention due to their high level of generality or rather they are implemented in such a way that they amount to no more than executing specialized instructions via generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when 
Dependents claims 2-7, 9-10, 12-18, and 20-22 are directed to the same abstract idea as independent claims 1 and 11. While claim 4 recites a status device and claim 5 recites an electronic output, and claims 21-22 also recite additional elements: mobile computing device for wireless signaling and an entrance barrier, these additional elements amount to no more than mere instruction to implement in abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea (i.e. “apply it”). Therefore, claims 2-7, 9-10, 12-18, and 20-22 are also ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11-12, 14-15, & 18, are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Moss et al (Pub. No.: US 2015/0012307 A1) in view of Vitali et al (Pub. No.: US 2017/0161690 A1) in view of Kumar et al (Pub. No.: US 2017/0005945 A1)
Regarding claim 1, Moss et al teaches
	An electronic reservation method (see abstract), comprising: 

creating, by a reservation server (see server "110" in Fig 2b and P: 0042), an electronic reservation based on the detecting that reserves one of a plurality of reservable locations within a predefined geographic area for the user, the plurality of reservable locations being configured for use of the item or for an activity related to but different than the particular activity; (See seats "122" in Fig 1 and P: 0177 & P: 0174-0175)
a credential for the electronic reservation, (See P: 157-158) and
	electronically authenticating the credential through wireless signaling with the mobile computing device when the mobile computing device is at an entrance to the predefined geographic area; (See P: 0159, 0161) 
Moss et al does not teach transmitting a credential for the electronic reservation to a mobile computing device of the user. 
However, with respect to the aforementioned limitation, Vitali et al teaches transmitting a credential for the electronic reservation to a mobile computing device of the user. (P: 0015)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the credential usage in the reservation process of Moss to transmit said credential for the reservation to a device of 
Moss et al in view of Vitali et al teaches does not teach controlling an entrance barrier to the predefined geographic area based on said authenticating.
Kumar et al teaches controlling an entrance barrier to the predefined geographic area based on said authenticating. (P: 0125, the examiner is interpreting the door to the sauna as an entrance barrier)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the control a user has from their device once authenticated in the authenticating process of Moss, in view of Vitali, to include controlling a barrier based on credential authenticating, as taught by Kumar, in order to provide customers access to facilities or amenities without the need for another person to provide access. 
Regarding claim 2:  Moss et al teaches 
the electronic reservation method of claim 1 (see Abstract), wherein said creating an electronic reservation comprises:
transmitting a list of available ones of the plurality of reservable locations to the user; (P: 0036 & 0043 & Fig 10) 
receiving a selection of a reservable location from the list from the user; (P: 0042 & Fig 10)
and reserving the selected reservable location for the user. (P: 0042 & Fig 10)
Regarding claim 3:  Moss et al teaches
the electronic reservation method of claim 1 (see Abstract), wherein

and said creating an electronic reservation is performed based on the mobile computing device being within a predefined distance to the predefined geographic area when the transaction occurs. (P: 0177)
Regarding claim 4:  Moss et al teaches
the electronic reservation method of claim 1 (see Abstract), comprising:
displaying an availability of the plurality of reservable locations using an electronic output of one or more status devices in the predefined geographic area (See graphical user interface "1300" in P: 0174)
Regarding claim 7:  Moss et al teaches
the electronic reservation method of claim 1 (see Abstract), comprising:
canceling the electronic reservation if the credential of the mobile computing device is not authenticated at the reservable location before a predefined cut-off time. (P: 0201, the examiner is interpreting “If the user ‘100’ is late… the facility may be made available for others”, as a form of canceling the reservation. Since, if the user is late, the user wouldn’t be considered authenticated in time)
Regarding claim 11:  Moss et al teaches
An electronic reservation system (P: 0002), comprising:
a reservation server (see server "110" in Fig 2b and P: 0042),
comprising memory storing electronic reservations for a plurality of reservable locations within a predefined geographic area, (See memory "105", fig 2a) and 
a processor operatively connected to the memory; (See processor "104", fig 2a)

create an electronic reservation based on the detection that reserves one of the plurality of reservable locations within the predefined geographic area for the user, the plurality of reservable locations being configured for use of the item or for an activity related to but different than the particular activity; (P: 0177 & 0174-0175)
a credential for the electronic reservation, (See P: 157-158)
wherein the processor (See processor “104”, fig 2a) of the reservation server or a processor of a status device in proximity to the predefined geographic area is configured to:
	electronically authenticate the credential through wireless signaling with the mobile computing device when the mobile computing device is at an entrance to the predefined geographic area; (See P: 0159, 0161) 
Moss et al does not teach transmitting a credential for the electronic reservation to a mobile computing device of the user. 
However, with respect to the aforementioned limitation, Vitali et al teaches transmitting a credential for the electronic reservation to a mobile computing device of the user. (P: 0015)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the credential usage in the reservation process of Moss to transmit said credential for the reservation to a device of 
Moss et al in view of Vitali et al teaches does not teach controlling an entrance barrier to the predefined geographic area based on said authenticating.
Kumar et al teaches controlling an entrance barrier to the predefined geographic area based on said authenticating. (P: 0125, the examiner is interpreting the door to the sauna as an entrance barrier)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the control a user has from their device once authenticated in the authenticating process of Moss, in view of Vitali, to include controlling a barrier based on credential authenticating, as taught by Kumar, in order to provide customers access to facilities or amenities without the need for another person to provide access. 
Regarding claim 12:  Moss et al teaches
the electronic reservation system of claim 11 (P: 0002), wherein as part of creating the electronic reservation, the processor (See processor “104”, fig 2a) of the reservation server (see server "110" in Fig 2b and P: 0042) is configured to:
transmit a list of available ones of the plurality of reservable locations to the user; (P: 0036 & 0043 & Fig 10) 
receive a selection of a reservable location from the list from the user; (P: 0042 & Fig 10)
and reserve the selected reservable location for the user. (P: 0042 & Fig 10)
Regarding claim 14:  Moss et al teaches

the first computing device and the mobile computing device of the user are the same; (P: 0038) and
the processor is configured to create the electronic reservation based on the mobile computing device being within a predefined distance to the predefined geographic area when the transaction occurs. (P: 0177)
Regarding claim 15:  Moss et al teaches 
the electronic reservation system of claim 11 (P: 0002), comprising:
a status device within the predefined geographic area and comprising an electronic output configured to indicate an availability of one or more of the plurality of reservable locations. (See graphical user interface "1300" in P: 0174 and 0161)
Regarding claim 18:  Moss et al teaches 
the electronic reservation system of claim 11 (P: 0002), wherein the processor (See processor “104”, fig 2a) of the reservation server (see server "110" in Fig 2b and P: 0042) is configured to:
cancel the electronic reservation if the credential of the mobile computing device is not authenticated at the reservable location before a predefined cut-off time.
(P: 0201, the examiner is interpreting “If the user ‘100’ is late… the facility may be made available for others”, as a form of canceling the reservation. Since, if the user is late, the user wouldn’t be considered authenticated in time)

Claims 5, 6, 16, & 17, are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Moss et al (Pub. No.: US 2015/0012307 A1) in view of Vitali et al 
Regarding claim 5:  Moss et al teaches
the electronic reservation method of claim 4 (see Abstract), comprising:
authenticating the credential through wireless signaling with the mobile computing device when the mobile computing device is at the reserved location; and (P: 157-158)
and updating the availability of the reserved location on the electronic output to indicate that the reserved location is in use. (See graphical user interface “1100” in P: 0152-0157) 
Moss et al does not teach updating the availability of the reserved location on the electronic output based on said authenticating to indicate that the reserved location is in use. Moss et al, however, does disclose having an electronic output that can be applied to different forms of computers, including kiosks. See (P: 0038, “The computing device 101 may be, for example, a desktop computer, laptop computer, tablet computer, smartphone, kiosk, and/or the like.”)
Stefik et al teaches updating the availability of the reserved location on the electronic output based on said authenticating to indicate that the reserved location is in use, (P: 0080 & 0049, see parking device “21”). Stefik et al also teaches the display showing the indicators can be a kiosk. See (P: 0080, “Finally, parking indicators… can be displayed on parking indicators 23, a parking device 21, or a kiosk 19.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the steps during the availability 
Regarding claim 6:  Moss et al teaches
the electronic reservation method of claim 5 (see Abstract), comprising:
enabling a resource of the reservable location. (P: 0127) 
Moss et al does not teach enabling a resource of the reservable location based on said authenticating.
Kumar et al teaches enabling a resource of the reservable location based on said authenticating. (P: 0125)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the control a user has from their device once authenticated in the authenticating process of Moss, to include the ability to enable a resource of the reservable location based on credential authenticating, as taught by Kumar, in order to ensure the resources are not used excessively and add premium incentives to the reservable location.
Regarding claim 16:  Moss et al teaches 
the electronic reservation system of claim 15 (P: 0002), wherein the processor of the status device or the processor of the reservation server is configured to:
authenticate the credential through wireless signaling with the mobile computing device when the mobile computing device is at the reserved location; and (P: 157-158)

Moss et al does not teach updating the availability of the reserved location on the electronic output based on said authenticating to indicate that the reserved location is in use. Moss et al, however, does disclose having an electronic output that can be applied to different forms of computers, including kiosks. See (P: 0038, “The computing device 101 may be, for example, a desktop computer, laptop computer, tablet computer, smartphone, kiosk, and/or the like.”)
Stefik et al teaches updating the availability of the reserved location on the electronic output based on said authenticating to indicate that the reserved location is in use. (P: 0080 & 0049, see parking device “21”) Stefik et al also teaches the display showing the indicators can be a kiosk. See (P: 0080, “Finally, parking indicators… can be displayed on parking indicators 23, a parking device 21, or a kiosk 19.”)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the steps during the availability updating process on Moss’s kiosk, to initially require credential authentication and to update the availability of the reservable location based on said authentication, as taught by Stefik’s kiosk, in order to provide an extra layer of security that ensures each customer receives their desired reservable location.
Regarding claim 17:  Moss et al teaches
the electronic reservation system of claim 16 (P: 0002), wherein the processor of the status device or the processor of the reservation server is configured to:
enabling a resource of the reservable location. (P: 0127) 

Kumar et al teaches enabling a resource of the reservable location based on said authenticating. (P: 0125)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the control a user has from their device once authenticated in the authenticating process of Moss, to include the ability to enable a resource of the reservable location based on credential authenticating, as taught by Kumar, in order to ensure the resources are not used excessively and add premium incentives to the reservable location.

Claims 9 & 20, are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Moss et al (Pub. No.: US 2015/0012307 A1) in view of Vitali et al (Pub. No.: US 2017/0161690 A1) in view of Kumar et al (Pub. No.: US 2017/0005945 A1) in view of Meyer et al (Pub. No.: US 8285570 B2)
Regarding claim 9:  Moss et al teaches
the electronic reservation method of claim 1 (see Abstract), comprising:
An electronic reservation for one of the reservable locations. (P: 0036)
Moss et al doesn’t teach transmitting a request to an additional user that has an existing electronic reservation for one of the reservable locations to share their electronic reservation;
wherein said creating an electronic reservation adds the user to the existing electronic reservation based on acceptance to the request by the additional user.

wherein said creating an electronic reservation adds the user to the existing electronic reservation based on acceptance to the request by the additional user. (Col 3: 11-33) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the reserving capabilities in the electronic reservation process of Moss, in view of Vitali, to include the ability to electronically share and request the sharing of reservations, as taught by Meyer, to allow the addition of additional people to a reservation and expedite the process of holding multiple reserved slots for the a group of individuals.
Regarding claim 20:  Moss et al teaches
the electronic reservation system of claim 15 (P: 0002), wherein the processor of the status device or the processor of the reservation server is configured
An electronic reservation for one of the reservable locations. (P: 0036)
Moss et al doesn’t teach transmitting a request to an additional user that has an existing electronic reservation for one of the reservable locations to share their electronic reservation;
wherein said creating an electronic reservation adds the user to the existing electronic reservation based on acceptance to the request by the additional user.

wherein said creating an electronic reservation adds the user to the existing electronic reservation based on acceptance to the request by the additional user. (Col 3: 11-33) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the reserving capabilities in the electronic reservation process of Moss, in view of Vitali, to include the ability to electronically share and request the sharing of reservations, as taught by Meyer, to allow the addition of additional people to a reservation and expedite the process of holding multiple reserved slots for the a group of individuals.

Claim 13 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Moss et al (Pub. No.: US 2015/0012307 A1) in view of Vitali et al (Pub. No.: US 2017/0161690 A1) in view of Kumar et al (Pub. No.: US 2017/0005945 A1) in view of Levin et al (Pub. No.: US 2011/0099037 A1) and in view of Kazemi et al (Pub. No.: US 2015/0201306 A1)
Regarding claim 13:  Moss et al teaches 
the electronic reservation system of claim 12 (P: 0002), wherein
the list is transmitted to one of the first computing device and the mobile computing device, (P: 0043 & Fig 10) 
displaying the list; (P: 0043 & Fig 10)

Moss et al does not teach the one of the first computing device and mobile computing device is configured to: sort the list based on one or both of a proximity of the reservable locations to a current location of the user, and a signal strength between the mobile computing device and respective computing devices of the reservable locations; 
Levin et al teaches sorting the list based on one or both of a proximity of the reservable locations to a current location of the user; (P: 0087)  
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the arrangement capabilities in the process of displaying available reserved locations of Moss, in view of Vitali, to include the capability to order the listing based on proximity, as taught by Levin, to help the user grasp an approximation of the distance between them and the location and support their ability to make an optimal decision based on location.
Levin et al does not teach sorting the list based signal strength between the mobile computing device and respective computing devices of the reservable locations;
Kazemi et al teaches sorting the list based signal strength between the mobile computing device and respective computing devices of the reservable locations; (See ‘504’ in Fig 5, P: 0042-46 and 0018-19)
It would’ve have then been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the arrangement capabilities in the process of displaying available reserved locations of Moss, in view of Vitali and further in view of Levin, to further include the capability to sort the listings based on signal strength between signal devices, as taught by Kazemi, to permit the 

Claim 10 is rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Moss et al (Pub. No.: US 2015/0012307 A1) in view of Vitali et al (Pub. No.: US 2017/0161690 A1) in view of Kumar et al (Pub. No.: US 2017/0005945 and in view of Lefkowitz et al. (Pub. No.: US 2010/0076862 A1) 
Regarding claim 10:  the electronic reservation method of claim 1 (see Abstract), comprising:
Moss et al teaches a database (P: 0163)
Moss et al does not teach determining that the user has a first rank in a user database; and excluding the user from reserving an unreserved one of the reservable locations that requires a second rank that is higher than the first rank. 
Lefkowitz et al teaches determining that the user has a first rank in a user database; (P: 0037) and 
excluding the user from reserving an unreserved one of the reservable locations that requires a second rank that is higher than the first rank. (P: 0038) 
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the user classification during the reservation creation process of Moss, in view of Vitali, to include rank determination and permit exclusion by rank, as taught by Lefkowitz, to allow for exclusive amenities, events, or reservations within the system and ensure available resources.

Claims 21 & 22, are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Moss et al (Pub. No.: US 2015/0012307 A1) in view of Vitali et al (Pub. No.: US 2017/0161690 A1) in view of Kumar et al (Pub. No.: US 2017/0005945 A1) in view of Fan et al (Pub. No.: CN103714582A)
Regarding claim 21:  Moss et al teaches
The method of claim 1 (see Abstract), 
However Moss et al does not teach wherein the entrance barrier is a parking lot entrance barrier. However, with regards to the aforementioned limitation, Fan et al teaches an entrance barrier for a parking lot. (See P: 0007)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the entrance of Moss, to include an entrance barrier for a parking lot, as taught by Fan, in order to save labor costs and improve work efficiency. (Fan, P: 0008)
Regarding claim 22:  Moss et al teaches
The electronic reservation system of claim 11 (P: 002), 
However Moss et al does not teach wherein the entrance barrier is a parking lot entrance barrier. However, with regards to the aforementioned limitation, Fan et al teaches an entrance barrier for a parking lot. (See P: 0007)
It would’ve been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the entrance of Moss, to include an entrance barrier for a parking lot, as taught by Fan, in order to save labor costs and improve work efficiency. (Fan, P: 0008)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OGHOSAMAMWEN AGBONLAHOR whose telephone number is (571)270-1295. The examiner can normally be reached on 8:00AM - 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the 

/OGHOSAMAMWEN AGBONLAHOR/ 
Examiner 
Art Unit 3628 
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
April 20, 2021